UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4725


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAUNDA SHENAL MCADOO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:10-cr-00238-RJC-3)


Submitted:   May 31, 2016                     Decided:   July 7, 2016


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Shaunda Shenal McAdoo appeals the district court’s judgment

revoking her supervised release and sentencing her to six months

of imprisonment and two years of supervised release thereafter.

On appeal, McAdoo contends that the district court clearly erred

by finding that she committed three Grade C violations of the

terms of her supervised release and that her six-month term of

imprisonment was plainly unreasonable.                      We affirm.

        To revoke supervised release, a district court need only

find    a    violation     of   a   condition         of    supervised    release         by    a

preponderance of the evidence.                      18 U.S.C. § 3583(e)(3) (2012);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

This     standard     is     met    when       the    court    “believe[s]         that    the

existence of a fact is more probable than its nonexistence.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal        quotation      marks      omitted).           We   review     a    district

court’s ultimate decision to revoke supervised release for an

abuse       of   discretion,       reviewing         the   court’s     factual      findings

underlying a revocation for clear error, and find none.                                    See

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).

Here,       McAdoo   admitted       her    three       Grade    C   violations       at    her

revocation hearing.

        Regarding     McAdoo’s      sentence,         a    district    court       has    broad

discretion        when     imposing        a        sentence    upon     revocation            of

                                                2
supervised release.         United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013).      We will affirm a sentence if it is within the

statutory maximum and not plainly unreasonable.                      United States

v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                       Only if we

conclude    that    the    sentence    is      unreasonable     must    we    decide

whether it is plainly so.             United States v. Moulden, 478 F.3d
652, 657 (4th Cir. 2007).           We presume that a sentence within the

Chapter Seven policy statement range is reasonable, Webb, 738
F.3d at 642, and our review of the record reveals that McAdoo’s

sentence is both within the statutory maximum and the policy

statement   range    (of    three     to   nine   months)      for   her     Grade    C

violations, and that she fails to rebut the presumption that the

sentence was reasonable.

     Accordingly, we affirm the district court’s judgment.                           We

dispense    with    oral    argument       because      the    facts    and    legal

contentions   are    adequately       presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3